Opinion by
Orlady, J.,
The parties to this action, being desirous to end a certain *212controversy as well as all other matters and things at variance between them, agreed in writing to submit the same for a final and conclusive arbitrament, without exception or appeal, to three named persons, or to two of them if in accord. Such persons, pursuant to the submission, met and, after being duly sworn according to law, and hearing the said parties, their proofs, and allegations, signed their award on August 18, 1898, in favor of the plaintiff for $1,030, interest and costs, which was filed in the court of common pleas on May 2,1899. The defendant filed exceptions to this award of arbitration on the same day that it was filed of record, and the following day a petition signed by all the arbitrators was presented to the court in which they allege that under a misapprehension of their duties they had made out their award without having allowed credit to the defendant for an order of $444, which should have been deducted from the amount of the award, and prayed that the award should be referred back to them so that the mistake might be corrected. Tins petition was subscribed by the arbitrators and verified by their affidavits on September 23, 1898. The plaintiff filed an answer to the petition in which the facts relied upon by the arbitrators were substantially denied by him. The rule was discharged by the court and on February 13, 1900, the arbitrators and the defendant joined in another petition, praying that the award be referred back so that an error and mistake made by the arbitrators might be corrected, and giving additional reasons to the one given in the former petition ; in reply to which the plaintiff filed his own affidavit denying the special fact in controversy. After argument the court refused to grant a rehearing and discharged the rule; a judgment was then entered on the award.
The appellant admits that the only question before this court is whether upon the petition of the arbitrators the award should be referred back to them for the correction of an alleged mistake of their own. It is not clear from the record that a mistake was made, but if made it was one of fact over which they had full control before they filed the award, and since they had knowledge of the alleged mistake on September 23, 1898, it is strange that they should have persisted in the error by filling the award on May 3, 1899. The parties voluntarily submitted this question to arbitrators of their own selection, before whom *213they had a full hearing and an exhibition of their respective accounts. It is not alleged that the arbitrators misbehaved, nor that the award was procured by corrupt or undue means. The plain mistake in matter of fact or matter of law which would warrant the court, under the provisions of the act of June 16, 1836, to refer the cause back to the same referees for such further or other proceedings therein as should be expedient, is not so manifest and unquestionable as to justify a reversal of this judgment. After a trial before a jury the same facts would not be sufficient to reverse the court below if the verdict were not set aside or a new trial granted.
The object of such a reference is to expedite the settlement of disputes, and as was said in English v. Wilmerding Boro. School District, 165 Pa. 21, the rule is too useful and valuable ■to our system of jurisprudence to be frittered away in particular cases in order that special hardships may be prevented. The question of payments was clearly within the cognizance of the arbitrators, and by the express terms of the contract of submission, both parties were conclusively bound by the award.
. This decision of the Supreme Court followed what had been the well established practice under the act of 1836 in Wight-man v. Pettis, 29 Pa. 283, McCahan v. Reamey, 33 Pa. 535, Speer v. Bidwell, 44 Pa. 23, Shisler v. Keavy, 75 Pa. 79, Manhattan Life Insurance Co. v. McLaughlin, 80 Pa. 53, Lewis’s Appeal, 91 Pa. 359, Gunn v. Bowers, 126 Pa. 552, and Hostetter v. City of Pittsburg, 107 Pa. 419.
By signing such a submission and withdrawing the dispute from the established common-law courts,, the parties precluded themselves by their own agreement, unless the exceptional case should come clearly and unquestionably within the provisions provided by the act of 1836. A misapprehension of duty cannot be converted into a mere clerical error under such contra■dictory statements as are presented on this record. The court below properly refused to reopen a controversy that had been concluded by the tribunal selected by the parties.
The judgment is affirmed.